EXHIBIT 12.1 ANWORTH MORTGAGE ASSET CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (in thousands, except ratios) Computation of ratio of earnings to combined fixed charges and preferred stock dividends: For the Years Ended December 31, Fixed charges(1) $ Preferred stock dividends Combined fixed charges and preferred stock dividends $ Fixed charges $ Net Income $ Dollar amount of deficiency $ - $ - $ - $ - $ - Ratio of earnings to combined fixed charges and preferred stock dividends Fixed charges consist of interest expense on all indebtedness.
